DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling member disposed between the radius fixing member (which includes the adjusting rod) and the metacarpus fixing member (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites a radius fixing member with an adjusting rod that is slidably disposed in an adjusting hole of a metacarpus fixing member.  Claim 20 requires a coupling member disposed between the radius fixing member (which includes the adjusting rod of claim 19) and the metacarpus fixing member.  However, the disclosure as originally filed does not provide support for such an arrangement.  The coupling member 106 is located between the adjusting rod and the radius fixing member 102, as shown in figure 1A.  Since claim 19 states that the adjusting rod is part of the radius fixing member, and claim 20 states that there is a coupling member located between the raidus fixing member and the metacarpus fixing member, claim 20 claims an embodiment not supported by the disclosure as originally filed (essentially, claim 20 claims a coupling member located between the adjusting rod and the metacarpus fixing member).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the fourth axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first axis" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second axis" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the third axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 has a period at the end of line 14.  It appears as though incorrect punctuation was used.  Appropriate correction is required
Claim 21 recites the limitation "the fourth axis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the third axis" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canadell et al. (Pat. No. US 5,207,676).
Regarding claim 19, Canadell et al. discloses an external orthopedic fixation device (figure 1), comprising: a radius fixing member 3/5 with an adjusting rod 80 (figure 2- figure 2 shows element 1 in detail.  Element 3 is attached to element 5, which includes an adjusting rod 80 extending therefrom), the radius fixing member 3/5 configured to be secured to a radius bone of a patient (figure 1); a metacarpus fixing member 2/1 configured to be secured to a metacarpus bone of the patient, the metacarpus fixing member comprising an adjusting hole 105 (figure 2), the first adjusting rod 80 disposed slidably inside a first side of the adjusting hole 105 (figure 2), a distance between the radius fixing member 3/5 and the metacarpus fixing member 2/1 configured to be changed responsive to linear movement of the first adjusting rod 80 inside the adjusting hole 105 (figure 2- rotation of element 120 moves spring, which moves element 90, which is attached to adjusting rod 80 and causes linear movement thereof); and a force adjusting mechanism 120/96/90 configured to exert a tensile force between the radius fixing member 3/5 and the metacarpus fixing member 2/1 through urging the first adjusting rod 80 to move linearly inside the adjusting hole 105 (col. 8, lines 33-39), the force adjusting mechanism comprising: a second adjusting rod 90, the second adjusting rod 90 configured to: 7Application No: 16/675,241Attorney Docket No: 0030-0126-01000 be inserted inside a second side of the adjusting hole (figure 2); and urge the first adjusting rod 80 to move linearly inside the adjusting hole (figure 2), a pushing member 120; and a spring 96 disposed between the second adjusting rod 90 and the pushing member 120, responsive to linear movement of the pushing member 120, the spring 96 configured to compress, and to thereby, urge the second adjusting rod 90 to move inside the adjusting hole (figure 2; col. 8, lines 33-39).
Allowable Subject Matter
Claims 1 and 6-13 are allowed.
Claims 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because claim 1 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773